Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 1 of 11 PageID #: 1459




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                               X


    UNITED STATES OF AMERICA
                                                             SUPPLEMENTAL
           - against -                                       PROTECTIVE ORDER

    HUAWEI TECHNOLOGIES CO., LTD.,                           Cr. No. 18-457(S-3)(AMD)
    HUAWEI DEVICE USA INC.,

                               Defendants.


                                               X


                   On June 10, 2019, the Court entered a Protective Order governing discovery in

    the above-captioned matter (the "Protective Order"). See ECF No. 57. The Protective Order

    stated that the parties would "seek to negotiate, in good faith, a separate agreement governing

    disclosure of Discovery Materials to co-defendant Wanzhou Meng ["Ms. Meng"] and her

    counsel." Id. at 1 n.l. The parties are now before the Court having stipulated to the following

    Supplemental Protective Order governing such disclosure. For avoidance of doubt, nothing in

    this Supplemental Protective Order limits the rights ofthe parties under the underlying Protective

    Order to seek additional relief from the Court.


                   IT IS HEREBY ORDERED by the Court, pursuant to Federal Rule of Criminal

    Procedure 16(d), that:

                   I.        The terms Defendants, Defense Counsel, Defense Staff, Discovery

    Materials, Sensitive Discovery Materials, and Attorney's Eyes Only Materials shall have the

    meanings defined in the Protective Order, as modified by agreement of the parties pursuant to

   Paragraph 7 of the Protective Order.
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 2 of 11 PageID #: 1460




                  2.      "Agreed Discovery Materials" means Discovery Materials that both (a)
    are not Sensitive Discovery Materials or Attorney's Eyes Only Materials; and (b)include Ms.
    Meng as a sender, recipient, cc, or bcc.

                   3.     The Defendants, Defense Counsel, and Defense Staff may disclose or

    discuss Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and
    other information and materials derived or prepared therefrom, to or with Ms. Meng and her U.S.
    counsel at Steptoe & Johnson and U.S. counsel's staff(which is defined as non-lawyer staff
    employed or retained by Ms. Meng's U.S. counsel)(collectively,"U.S. Counsel") without
    further order ofthe Court, provided that Ms. Meng and such U.S. Counsel have been provided
    with a copy of the Protective Order and this Supplemental Protective Order, signed the
    Supplemental Protective Order, and signed Attachment A to the Protective Order, and provided
    the signed copy to Defense Counsel.

                   4.      With the exception that this paragraph 4 shall not apply with respect to

    work product created by Ms. Meng or U.S. Counsel, which is addressed in paragraph 5 below,
    Ms. Meng and U.S. Counsel may review the Agreed Discovery Materials, and any copies, notes,
    transcripts, documents and other information and materials derived or prepared by others
    therefrom, only(a) within the United States on an online platform that does not permit copying
    or downloading, or(b)in the presence of Defense Counsel or Defense Staff; and Ms. Meng and
     U.S. Counsel are prohibited from having possession, custody, or control ofthe Agreed Discovery
     Materials, and any copies, notes, transcripts, documents and other information and materials
     derived or prepared by others from the Agreed Discovery Materials.
                    5.      Ms. Meng and U.S. Counsel may create work product derived or prepared
     from the Agreed Discovery Materials. Ms. Meng may create, review, or discuss such work
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 3 of 11 PageID #: 1461




    product only in the presence of U.S. Counsel, Defense Counsel, or Defense Staff. Any such

    work product must remain at all times in the possession, custody, or control of U.S. Counsel,

    Defense Counsel, or Defense Staff. If such work product is created or transported outside the

    United States, it must be destroyed or transported back to the United States by U.S. Counsel,

    Defense Counsel, or Defense Staff.

                   6.     Paragraphs 13 through 15 ofthe Protective Order shall not preclude the

    Defendants, Defense Counsel, and Defense Staff from discussing or disclosing Agreed

    Discovery Materials, and any copies, notes, transcripts, documents and other information and

    materials derived or prepared therefrom, including work product derived or prepared from the

    Agreed Discovery materials, to and with Ms. Meng and U.S. Counsel in Canada, consistent with

    the terms ofthis Supplemental Protective Order.

                   7.     Defendants, Defense Counsel, and Defense Staff may disclose and discuss

    Agreed Discovery Materials, and any copies, notes, transcripts, documents and other information

    and materials derived or prepared therefrom, to and with Ms. Meng and U.S. Counsel only for

   the limited purpose of assisting the Defendants in defending against the charges in the above-

    captioned case and any superseding indictment, including but not limited to preparation for trial

   and any sentencing, appeal, or collateral attack, which was commenced within a year of the

   exhaustion of the Defendants' appellate rights, involving the charges in the above-captioned

   case. Ms. Meng and U.S. Counsel are prohibited from further disclosing or discussing any

    Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and other

   information and materials derived or prepared therefrom, other than with the Defendants,

   Defense Counsel, Defense Staff, U.S. Counsel, or Ms. Meng herself, to the extent they are

   authorized to review such materials pursuant to this Supplemental Protective Order or the
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 4 of 11 PageID #: 1462




   Protective Order, or from using any Agreed Discovery Materials, and any and all copies, notes,
   transcripts, documents and other information and materials derived or prepared therefrom, in any
    other proceedings, including specifically in Ms. Meng's extradition proceedings in Canada.
                  8.      Defense Counsel shall maintain a log of all Agreed Discovery Materials
    disclosed to Ms. Meng or U.S. Counsel.

                  9.      In the event the terms of this Supplemental Protective Order are violated,

    the party with knowledge of the violation shall advise the other parties and the Court
    immediately ofthe nature and circumstances of such violation.
                   10.     Upon determination by the Court of a violation of this Supplemental
    Protective Order, the Court may take such action as it deems appropriate.
                   11.     This Supplemental Protective Order pertains only to unclassified Agreed
    Discovery Materials. Nothing in this Supplemental Protective Order shall alter or control the
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 5 of 11 PageID #: 1463




         handling of any classified matcria! pursuant to the Classified information Procedures Act and

         any applicable rules and regulations.


         Dated:   Brooklyn, New York
                  March \0 .2020

             RICHARD P. DONOGHUE                               DEBORAH L. CONNOR
             United States Attorney                            Chief, Money Laundering and Asset
             Eastern District ^New York                        Recovery Section, Criminal Division
                                                               U.S. Department of Justice


             Alexander A. Solomon                                   i.aura Billings
             Julia Nestor                                           Christian J. Nauvel
             David K. Kessler                                       Trial Attorneys
             Kaitlin T. Farrell
             Sarah Bvan.s
             Assistant U.S. Attorneys

            JAY I. BRATT
            Chief, Counterintelligence and Export
            Control Section, National Security Division
            U.S. Department of Justice


            TheaD. R. Kcndicr
            David LIm
            Trial Attorneys
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 6 of 11 PageID #: 1464




        HUAWEI DEFENDANTS

        BY;


                         Cwr&>l ^
        HUAWEI TECHNOLOGIES CO. LTD.       HliAWEI DEVICE USA INC.
        Defendanl                          Defendani




        Sidley Austin LLP                  Jenner & Block LLP
        Tliomas C. Green                   Da^ id Bilkower
        Mark D, Hopson                     Counsel for Defendanls
         Pro hcic vice inolions pending
        Michael A. Le\y
        Counsel for Defendanls




        WAN'ZHOU MENG




        Sleploe & Johnson LLP
        Reid H, Weingarlen
        Michelle L Levin
        Jaines Brochin
        Counsel for WanzJiou Mena



        SO ORD

           s/Ann M. Donnelly

        THE HON0RABLE ANN M. DONNE<
        UNITED STATES DISTRICT JUDGE
        EASTERN DISTRICT OF NEW YORK
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 7 of 11 PageID #: 1465




     HUAWEI DEFENDANTS




     HUAWEI TECHNOLOGIES CO. LTD.          HUAWEI DE^
     Defendant                             Defendant




     Sidley Austin LLP                     Jenner & Block LLP
     Thomas C. Green                       David Bitkower
     Mark D. Hopson                        Counsel for Defendants
      Pro hac vice motions pending
      Michael A. Levy
     Counsel for Defendants




      WANZHOU MENG




      Steptoe & Johnson LLP
      Reid H. Weingarten
      Michelle L. Levin
      James Brochin
      Counsel for Wanzhou Meng


      SO ORDERED:




      THE HONORABLE ANN M. DONNELLY
      UNITED STATES DISTRICT JUDGE
      EASTERN DISTRIC T OF NEW YORK
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 8 of 11 PageID #: 1466




      HUAWEI DEFENDANTS




     HUAWEI TECHNOLOGIES CO. LTD.          HUAWEI DEVICE USA INC.
     Defendant                             Defendant




     Sidley Austin LLP    ^                Jenner& Block LLP
     Thomas C. Green                       David BItkower
     Mark D. Hopson                        Counsel for Defendants
      Pro hac vice motions pending
     Michael A. Levy
     Counsel for Defendants




     WANZHOU MENG




     Steptoc & Johnson LLP
     Reid H. Weingarten
     Michelle L. Levin
     James Brochin
     Counsel for Wanzhou Meng


     SO ORDERED:




     THE HONORABLE ANN M.DONNELLY
     UNITED STATES DISTRICT JUDGE
     EASTERN DISTRICT OF NEW YORK
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 9 of 11 PageID #: 1467


    Huawe,defendants



                                CO. LTD.
                                                HUAWEI DEVICE USA INC.
                                                Defendant




    Sidiey Austin LLP
    1 homas C. Green                           Jenner& Block LLP
    Mark D. Hopson                             David Bitkower
     Pro hoc vice motions pending              Counsel for Defendants
    Michael A. Levy
    Counsel for Defendants




     WANZHOU MENG




     Steptoe & Johnson LLP
     Reid H. Weingarten
     Michelle L. Levin
     James Brochin
     Counsel for Wanzhou Meng


     SO ORDERED:




     the honorable ANN^^TnONilTi^
     united states district JUDf i ^
     EASTERN DISTRICT QL NEW Sk
Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 10 of 11 PageID #: 1468




     HUAWEI DEFENDANTS




     HUAWEI TECHNOLOGIES CO. LTD.         HUAWEI DEVICE USA INC.
     Defendanl                            Defendant




     Sidley Austin LLP                    Jenner & Block LLP
     Thomas C. Green                      David Bitkower
      Mark D. Hopson                      Counsel for Defendants
      Pw hac vice motions pending
      Michael A. l.cvy
      Counsel for Defendants




      WANZHOU MENG




      Steptoe & Johnson LLP
      Reid H. Weingarten
      Michelle L. Levin
      James Brochin
      Counsel for Wanzhou Meng


      SO ORDERED:




      THE HONORABLE ANN M. DONNELLY
      UNITED STA TES DISTRICT JUDGE
      EASTERN DISTRICT OF NEW YORK
            Case 1:18-cr-00457-AMD-CLP Document 139 Filed 03/12/20 Page 11 of 11 PageID #: 1469




                                       Attachment A to Supplemental Protective Order

I have reviewed the Supplemental Protective Order in U.S. v. Huawei Technologies Co.. Ltd.. et al.. 18 CR 457(S-3)(AMD),and
agree to comply with all ofthe terms and conditions therein.

         Full Legal Name                 Title and Organization                 Signature                    Date
